Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lack of unity requirement as set forth in a previous action is maintained for reasons of record and was made FINAL in the previous action. It is noted pending compound/composition claims are limited to subject matter previously indicated as examined.  Applicants’ request for rejoinder of process and methods of use claims (15,20,22-25 and new 28-30) is premature in view of rejection maintained below.
Rejections under 35 USC 112(a) and (b) have been overcome by applicants’ amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-13,17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO’605) for reasons of record. Note new claim 26 recites a close species to prior art 536 pointed out previously and thus said claim is also rejected herein. See last row, 1st species therein.  While the scope at R5 and R6 have been narrowed to recite H and OH, respectively, Liu is not limited to alkyl as a choice for R4c, which corresponds to instant R5 and R6 but also includes other choices as set forth on p.4,11, the latter which describes a narrower list including OH. Thus, while no OH examples seen at said position as applicants point out, a reference is not limited to just its working examples or even preferred embodiments but for all that it fairly teaches. Note In re Lamberti 192 USPQ 278; In re Mills 176 USPQ 196:In re Burckel 201 USPQ 67 regarding the latter .
The comparative data present in the specification for instant OH-substituted compounds vs previously claimed instant compounds, 25 and 26 with an ethylene group on the methylene link, does not even address the thrust of the Liu rejection directed to compounds such as 536, and C and D which all have a methylene link in otherwise identical or very similar compounds that are racemic.  However, even if said prior art compounds were tested alongside corresponding OH-substituted racemates, reporting the data as a  contiguous range as was done herein does not establish superior, unexpected results since it is not clear if instant compound(s) has a significantly better potency. The “++” rating reported for a prior art compound such as eg.19 is contiguous with “+++” rating for instant compound, eg. 43. Thus the 2 compounds  may have closer absolute values than the range actually reported.  
Note the following MPEP section: 

    PNG
    media_image1.png
    438
    846
    media_image1.png
    Greyscale

Also, any data relied on to show a patentable distinction  needs to be presented  with any differences in test results between closest prior art and instant compounds shown to be unexpected, and of both statistical and practical significance as was stressed in Ex parte Gelles 22 USPQ 2d 1318 . Note Ex parte Gelles 22 USPQ 2d 1318 (at 1319): "The evidence relied upon also should be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter "as a class" relative to the prior art subject matter." 
Thus in view of the above the rejection is maintained.
Applicants” IDS filed 2/19/21 has been considered. As the IDS is a corrected version of the one filed 2/9/21, said IDS has been crossed out.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624